MDU Resources Group, Inc. Section 16 Officers and Directors with Indemnification Agreements Chart Section 16 Officers Name Title Date of Agreement Terry D. Hildestad President and Chief Executive Officer, MDU Resources Group, Inc. August 12, 2010 William E. Schneider President and Chief Executive Officer, Knife River Corporation August 12, 2010 John G. Harp President and Chief Executive Officer, MDU Construction Services Group, Inc. August 12, 2010 Steven L. Bietz President and Chief Executive Officer, WBI Holdings, Inc. August 12, 2010 David L. Goodin President and Chief Executive Officer, Montana-Dakota Utilities Co., Great Plains Natural Gas Co., Cascade Natural Gas Corporation and Intermountain Gas Company August 12, 2010 William R. Connors Vice President – Renewable Resources, MDU Resources Group, Inc. August 12, 2010 Mark A. Del Vecchio Vice President - Human Resources, MDU Resources Group, Inc. August 12, 2010 Nicole A. Kivisto Vice President, Controller and Chief Accounting Officer, MDU Resources Group, Inc. August 12, 2010 Cynthia J. Norland Vice President - Administration, MDU Resources Group, Inc. August 12, 2010 Paul K. Sandness General Counsel and Secretary, MDU Resources Group, Inc. August 12, 2010 Doran N. Schwartz Vice President and Chief Financial Officer, MDU Resources Group, Inc. August 12, 2010 John P. Stumpf Vice President – Strategic Planning, MDU Resources Group, Inc. August 12, 2010 Douglass A. Mahowald Treasurer and Assistant Secretary, MDU Resources Group, Inc. August 12, 2010 J. Kent Wells President and Chief Executive Officer, Fidelity Exploration & Production Company May 2, 2011 Directors Name Title Date of Agreement Harry J. Pearce Chairman of the Board of Directors August 12, 2010 Terry D. Hildestad Director August 12, 2010 A. Bart Holaday Director August 12, 2010 Thomas Everist Director August 12, 2010 Karen B. Fagg Director August 12, 2010 Dennis W. Johnson Director August 12, 2010 Thomas C. Knudson Director August 12, 2010 Richard H. Lewis Director August 12, 2010 Patricia L. Moss Director August 12, 2010 John K. Wilson Director August 12, 2010
